       Case: 1:20-cv-05678 Document #: 1 Filed: 09/24/20 Page 1 of 9 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                         )
 Midwest Operating Engineers Welfare Fund;
                                                         )
 Midwest Operating Engineers Pension Trust Fund;
                                                         )
 Midwest     Operating    Engineers      Retirement
                                                         )
 Enhancement Fund; Operating Engineers Local 150
                                                         )
 Apprenticeship Fund; Construction Industry
                                                         )    CIVIL ACTION
 Research and Service Trust Fund; and International
                                                         )
 Union of Operating Engineers, Local 150, AFL-CIO,
                                                         )    NO. 20-CV-5678
                                                         )
                                           Plaintiffs,   )
                                                         )
                v.                                       )
                                                         )
 De Graf Brothers, Inc., a dissolved Illinois            )
 Corporation and De Graf Concrete Construction,          )
 Inc.,                                                   )
                                                         )
                                         Defendants.     )

                                        COMPLAINT

       Plaintiffs, Midwest Operating Engineers Welfare Fund; Midwest Operating Engineers

Pension Trust Fund; Midwest Operating Engineers Retirement Enhancement Fund; Operating

Engineers Local 150 Apprenticeship Fund; (collectively “the Funds”); Construction Industry

Research and Service Trust Fund (“CRF”); and the International Union of Operating Engineers,

Local 150, AFL-CIO, bring this action to collect delinquent fringe benefit contributions and

administrative dues from Defendants, De Graf Brothers, Inc. a/k/a De Graf Concrete Construction,

Inc.
       Case: 1:20-cv-05678 Document #: 1 Filed: 09/24/20 Page 2 of 9 PageID #:2




                 COUNT I - SUIT FOR DELINQUENT CONTRIBUTIONS

                                  Facts Common to All Counts

       1.      The Union is an “employee organization” under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1002(4); and a “labor organization” under the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 152(5).

       2.      Defendant De Graf Brothers, Inc. (“De Graf”) is an “Employer” within the meaning

of ERISA, 29 U.S.C. § 1002(5) and an “Employer” within the meaning of the LMRA, 29 U.S.C.

§ 152(2). It is a dissolved Illinois corporation formerly engaged in the construction industry with

its principal office located at 300 Alderman Avenue in Wheeling, Illinois.

       3.      De Graf identified David W. Krause, Jr. as Registered Agent with the Illinois

Secretary of State (Exhibit A).

       4.      On March 9, 1964 and again on August 24, 1974, De Graf, through an authorized

agent, signed Memoranda of Agreements (attached as Exhibit B) with the Union that adopted the

terms of a collective bargaining agreement (“CBA”) between the Union and the Mid-America

Regional Bargaining Association now known as the MARBA Building Agreement (excerpts

attached as Exhibit C).

       5.      Defendant De Graf Concrete Construction, Inc. (“DGC”) is an “Employer” within

the meaning of ERISA, 29 U.S.C. § 1002(5) and an “Employer” within the meaning of the LMRA,

29 U.S.C. § 152(2). It is a corporation engaged in the construction industry with its principal office

located at 300 Alderman Avenue in Wheeling, Illinois.

       6.      DGC identified Michael G. Pirron as Registered Agent with the Illinois Secretary

of State (Exhibit D).




                                                  2
      Case: 1:20-cv-05678 Document #: 1 Filed: 09/24/20 Page 3 of 9 PageID #:3




       7.      On April 11, 2017, DGC, through an authorized agent, signed a Memorandum of

Agreement (attached as Exhibit E) with the Union that also adopted the terms of the MARBA

Building Agreement CBA (Exhibit C).

       8.      Although DGC is a different corporate entity than De Graf, it made contribution

payments on behalf of De Graf, thus establishing a relationship between the two companies

(Exhibit F).

       9.      The CBA and the Agreements and Declarations of Trust incorporated therein

require De Graf a/k/a DGC to make fringe benefit contributions to the Funds. The Funds are

“employee benefit plans” and/or “plans” within the meaning of ERISA, 29 U.S.C. § 1132(e)(2).

       10.     The CBA and Trust Agreements specifically require De Graf a/k/a DGC to:

       (a)     Submit a monthly report stating the names and number of hours worked by
               every person on whose behalf contributions are required and accompany
               these reports with payment of contributions based on an hourly rate
               identified in the CBA;

       (b)     Compensate the Funds for the additional administrative costs and burdens
               imposed by its delinquency through payment of liquidated damages in the
               amount of ten percent of untimely contributions, or twenty percent of such
               contributions should the Funds be required to file suit;

       (c)     Pay interest to compensate the Funds for the loss of investment income;

       (d)     Make its payroll books and records available to the Funds for the purpose
               of an audit to verify the accuracy of past reporting, and pay any and all costs
               incurred by the Funds in pursuit of an audit where a delinquency in the
               reporting or submission of contributions is identified;

       (e)     Pay the Funds’ reasonable attorneys’ fees and costs incurred in the
               prosecution of any action to collect outstanding reports, delinquent
               contributions, or compliance with an audit request;

       (f)     Furnish to the Funds a bond in an amount acceptable to the Funds.

       11.     The CBA also requires De Graf a/k/a DGC to make contributions to CRF. CRF is

an “industry wide labor management committee” as that term is defined under Section 302(c)(9)



                                                 3
      Case: 1:20-cv-05678 Document #: 1 Filed: 09/24/20 Page 4 of 9 PageID #:4




of the LMRA, 29 U.S.C. § 186 (c)(9). The CBA places the same obligations on De Graf a/k/a

DGC with respect to CRF as it does the Funds.

       12.     The CBA further requires De Graf a/k/a DGC to deduct administrative dues from

employees’ wages and remit those dues to the Union on a monthly basis utilizing a form remittance

report. Where De Graf a/k/a DGC do not do so, the Union is entitled to liquidated damages,

attorneys’ fees and any other cost of collection.

       13.     De Graf a/k/a DGC have become delinquent in the submission of its contributions

due the Funds and CRF, and administrative dues to the Union. As a result of this delinquency,

they owe the Funds and CRF contributions, liquidated damages, interest, liquidated damages,

attorneys’ fees and any other cost of collection.

                                     Jurisdiction and Venue

       14.     This Court has jurisdiction over this action pursuant to ERISA, 29 U.S.C. §§ 1132,

1145 and 28 U.S.C. § 1331, because ERISA is a federal statute.

       15.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA 29 U.S.C. §

1132(e)(2) because the Funds are administered in Cook County, Illinois.

                                    Allegations of Violations

       16.     ERISA states: “Every employer who is obligated to make contributions to a

multiemployer plan under the terms of the plan or under the terms of a collectively bargained

agreement shall, to the extent not inconsistent with law, make such contributions in accordance

with the terms and conditions of such plan or such agreement.” 29 U.S.C. § 1145.

       17.     Where an employer fails to submit contribution reports and contributions timely,

ERISA permits the Funds to file suit under ERISA to collect the fringe benefit contributions,

liquidated damages, interest, attorneys’ fees and costs. 29 U.S.C. § 1132(g)(2) ERISA also permits

the Funds to seek an injunction that requires submission of outstanding reports so that the Funds

                                                    4
      Case: 1:20-cv-05678 Document #: 1 Filed: 09/24/20 Page 5 of 9 PageID #:5




may determine whether additional sums are due to the Funds. Alternatively, the Funds may seek

an audit to establish whether such sums are due, and/or estimate the amounts due.

       18.     De Graf a/k/a DGC have violated ERISA and breached the CBA and the Trust

Agreements because they have failed to timely submit contributions to the Funds and refused to

pay liquidated damages and interest that has accrued.

       19.     The Funds have demanded that De Graf a/k/a DGC make the appropriate

contributions, but they have refused and failed to do so (Exhibit G).

       20.     Upon careful review of all records maintained by the Funds, and after application

of any and all partial payments made by De Graf a/k/a DGC, there is a total of $58,830.11 known

to be due the Funds from De Graf a/k/a DGC, before the assessment of fees and costs, and subject

to the possibility that additional contributions, liquidated damages, and interest will become due

while this lawsuit is pending.

       WHEREFORE, the Funds respectfully request that the Court:

       A.      Enter judgment in favor of the Funds and against De Graf a/k/a DGC for all
               unpaid contributions as identified in De Graf a/k/a DGC’s contribution
               reports;

       B.      Enjoin De Graf a/k/a DGC to perform specifically their obligations to the
               Funds, including submission of the required reports and contributions due
               thereon to the Funds in a timely fashion as required by the plans and by
               ERISA;

       C.      Enjoin De Graf a/k/a DGC at the Funds’ option to submit to an audit of their
               payroll books and records in order to determine whether De Graf a/k/a DGC
               owe additional sums to the Funds, and pay the costs of such an audit; or
               alternatively at the Funds’ option require De Graf a/k/a DGC to pay any
               contributions reasonably estimated to be due by the Funds for the period
               when De Graf a/k/a DGC failed and refused to timely submit contribution
               reports;

       D.      Enter judgment against De Graf a/k/a DGC and in favor of the Funds for
               liquidated damages, interest, attorneys’ fees and costs associated with all
               delinquent contributions;


                                                 5
       Case: 1:20-cv-05678 Document #: 1 Filed: 09/24/20 Page 6 of 9 PageID #:6




        E.      Provide the Funds with such further relief as may be deemed just and
                equitable by the Court, all at De Graf a/k/a DG’s cost.

                 COUNT II – SUIT TO COLLECT CRF CONTRIBUTIONS

        1-11. CRF re-alleges and incorporates herein by reference paragraphs 1 through 11 of

Count I as if fully stated herein.

                                     Jurisdiction and Venue

        12.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185 and 28 U.S.C. § 1331.

        13.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because this Court has

jurisdiction over the parties, and CRF’s principal office is located within the geographic

jurisdiction of this Court.

                                     Allegations of Violations

        14.     De Graf a/k/a DGC have failed to make timely payment of all contributions

acknowledged to be due according to De Graf a/k/a DGC’s own contribution reports and the

collective bargaining agreement, and De Graf a/k/a DGC have failed to pay interest and liquidated

damages required by the CBA. Accordingly, De Graf a/k/a DGC is in breach of its obligations to

the CRF under the CBA.

        15.     CRF has demanded that De Graf a/k/a DGC make the appropriate contributions,

but they have refused and failed to do so (Ex. G).

        16.     That upon careful review of all records maintained by CRF, and after application

of any and all partial payments made by De Graf a/k/a DGC, there is a total of $1,808.02 known

to be due to CRF from De Graf a/k/a DGC subject to the possibility that additional contributions

and liquidated damages will become due while this lawsuit is pending.




                                                 6
       Case: 1:20-cv-05678 Document #: 1 Filed: 09/24/20 Page 7 of 9 PageID #:7




        WHEREFORE, CRF respectfully requests that the Court:

        A.      Enter judgment in favor of the CRF and against De Graf a/k/a DGC for all
                unpaid contributions as identified in De Graf a/k/a DGC’s contribution
                reports;

        B.      Enjoin De Graf a/k/a DGC to perform specifically their obligations to CRF,
                including submission of the required reports and contributions due thereon
                to CRF in a timely fashion as required by the plans and by ERISA;

        C.      Enjoin De Graf a/k/a DGC at CRF’s option to submit to an audit of their
                payroll books and records in order to determine whether De Graf a/k/a DGC
                owe additional sums to CRF, and pay the costs of such an audit; or
                alternatively at CRF’s option require De Graf a/k/a DGC to pay any
                contributions reasonably estimated to be due by CRF for the period when
                De Graf a/k/a DGC failed and refused to timely submit contribution reports;

        D.      Enter judgment against De Graf a/k/a DGC and in favor of CRF for
                liquidated damages, interest, attorneys’ fees and costs associated with all
                delinquent contributions;

        E.      Provide CRF with such further relief as may be deemed just and equitable
                by the Court, all at De Graf a/k/a DG’s cost.

                       COUNT III – SUIT TO COLLECT UNION DUES

        1-12. The Union re-alleges and incorporates herein by reference paragraphs 1 through 12

of Count I as if fully stated herein.

                                        Jurisdiction and Venue

        13.     This Court has jurisdiction over this action pursuant to § 301 of the LMRA,

29 U.S.C. § 185.

        14.     Venue is proper in this Court pursuant to 29 U.S.C. § 185(a) because the Court has

jurisdiction over the parties and the Union’s principal office is located within the geographic

jurisdiction of this Court.

                                        Allegations of Violations

        15.     De Graf a/k/a DGC have failed to make timely payment of all administrative dues

acknowledged to be due according to De Graf a/k/a DGC’s own reports and the CBA. De Graf

                                                   7
      Case: 1:20-cv-05678 Document #: 1 Filed: 09/24/20 Page 8 of 9 PageID #:8




a/k/a DGC is required to pay liquidated damages by the CBA. Accordingly, De Graf a/k/a DGC

is in breach of their obligations to the Union under the CBA.

       16.     The Union has demanded that De Graf a/k/a DGC make the appropriate

contributions, but they have refused and failed to do so (Ex. G).

       17.     That upon careful review of all records maintained by the Union, and after

application of any and all partial payments made by De Graf a/k/a DGC, there is a total of

$1,352.45 known to be due to the Union from De Graf a/k/a DGC before the assessment of fees

and costs subject to the possibility that additional contributions and liquidated damages will

become due while this lawsuit is pending.

       WHEREFORE, the Union respectfully requests that the Court:

       A.      Enter judgment in favor of the Union and against De Graf a/k/a DGC for all
               unpaid contributions as identified in De Graf a/k/a DGC’s contribution
               reports;

       B.      Enjoin De Graf a/k/a DGC to perform specifically their obligations to the
               Union, including submission of the required reports and contributions due
               thereon to the Union in a timely fashion as required by the plans and by
               ERISA;

       C.      Enjoin De Graf a/k/a DGC at the Union’s option to submit to an audit of
               their payroll books and records in order to determine whether De Graf a/k/a
               DGC owe additional sums to the Union, and pay the costs of such an audit;
               or alternatively at the Union’s option require De Graf a/k/a DGC to pay any
               contributions reasonably estimated to be due by the Union for the period
               when De Graf a/k/a DGC failed and refused to timely submit contribution
               reports;

       D.      Enter judgment against De Graf a/k/a DGC and in favor of the Union for
               liquidated damages, interest, attorneys’ fees and costs associated with all
               delinquent contributions;

       E.      Provide the Union with such further relief as may be deemed just and
               equitable by the Court, all at De Graf a/k/a DG’s cost.




                                                 8
       Case: 1:20-cv-05678 Document #: 1 Filed: 09/24/20 Page 9 of 9 PageID #:9




Dated: September 24, 2020                         Respectfully submitted,


                                              By: s/ Steven A. Davidson
                                                 One of the Attorneys for the Plaintiffs

Attorneys for the Funds and CRF:                  Attorney for Local 150:

Dale D. Pierson (dpierson@local150.org)           Dale D. Pierson (dpierson@local150.org)
Steven A. Davidson (sdavidson@local150.org)       Steven A. Davidson (sdavidson@local150.org)
Institute for Worker Welfare, P.C.                Local 150 Legal Dept.
6140 Joliet Road                                  6140 Joliet Road
Countryside, IL 60525                             Countryside, IL 60525
Ph: (708) 579-6663                                Ph: (708) 579-6663
Fx: (708) 588-1647                                Fx: (708) 588-1647




                                              9
